                                                                                DISTRICT OF OREGON
                                                                                     FILED
                                                                                     June 11, 2021
                                                                             Clerk, U.S. Bankruptcy Court



     Below is an opinion of the court.




                                                              _______________________________________
                                                                         DAVID W. HERCHER
                                                                        U.S. Bankruptcy Judge




                            UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF OREGON

In re

Lance Harding Lupton,                               Case No. 21-30547-dwh7
,
                                                    MEMORANDUM DECISION
                    Debtor.                         OVERRULING OBJECTION TO
                                                    TRUSTEE’S MOTION FOR
                                                    TURNOVER OF ASSETS OF LHL
                                                    LIVING TRUST

                                                    NOT FOR PUBLICATION

I.       Introduction

         Ken Eiler, the chapter 7 trustee, has moved for turnover from debtor, Lance Lupton, of

property of a trust of which Lupton is grantor. Lupton opposes turnover, claiming that the trust

has creditors who must first be paid from the trust property before he turns over any surplus to

Eiler. Eiler contends that the trust is revocable and has been revoked, making its assets property

of the bankruptcy estate.




Page 1 – MEMORANDUM DECISION OVERRULING OBJECTION TO TRUSTEE’S etc.



                        Case 21-30547-dwh7       Doc 63     Filed 06/11/21
        For the reasons that follow, I agree with Eiler, and I will overrule Lupton’s objection and

order the turnover that Eiler requests.

II.     Background

        Eiler filed a motion to compel turnover of “All assets in the Lance Harding Living Trust,

also known as the LHL Living Trust, including, but not limited to, all monies held by the LHL

Living Trust at WaFd Bank.” 1 The motion alleges that “assets of the trust are property of the

bankruptcy estate.” In a memorandum in support of the motion, Eiler alleges that Lupton is the

grantor and trustee of the trust, which is governed by Oregon law; the trust is revocable by

Lupton; and the trust’s assets are subject to the claims of Lupton’s creditors and thus also

property of the bankruptcy estate. 2

        Eiler filed the motion on LBF 755, and I ordered the requested turnover, but only if

Lupton did not timely object—which he did.

        In Lupton’s response, he alleges that the trust “has debts in its own name above the value

of any assets in the trust” and that he, as trustee, “has a legal duty to pay the debts of the trust

with trust assets before using that money for any other purpose.” 3 The response does not

otherwise dispute Eiler’s motion and memorandum, including the allegations that the trust is

revocable by Lupton, that Oregon law makes the trust assets available to pay all creditors of

Lupton, and that the trust assets are property of the estate.

        I granted Eiler leave to file a reply in support of the motion. There, Eiler argues that

property of a revocable trust is subject to the claims of creditors of the settlor as if the property

were property of the settlor; the filing of Lupton’s bankruptcy petition divested him of the office


1
  Docket item (DI) 29.
2
  DI 25.
3
  DI 32.

Page 2 – MEMORANDUM DECISION OVERRULING OBJECTION TO TRUSTEE’S etc.



                       Case 21-30547-dwh7           Doc 63      Filed 06/11/21
of trustee of the trust; and that Eiler, as Lupton’s successor, has exercised Lupton’s power as

settlor to revoke the trust, making its assets property of the estate. 4

        At the initial hearing on the motion, on June 1, 2021, Rex Daines, Lupton’s lawyer,

declined the opportunity to have additional time to respond to Eiler’s reply. Daines then stated

his view that there are factual issues regarding the existence and amount of the debts allegedly

incurred by Lupton as trustee and argued that Lupton, as trustee, must pay the trust’s debts

before giving any assets to Eiler. After discussion of Eiler’s legal position—that the existence of

the trust’s debts did not affect Eiler’s right to turnover of all of its assets—Daines said that he

had nothing to add.

III.    Discussion

        Lupton cites no authority in support of his contention that he must pay trust debts before

the trust assets become available for payment of his personal debts. Eiler disputes that

contention, and I have found no authority to support it.

        Under Oregon Revised Statutes § 130.315(a), “the property of a revocable trust is subject

to claims of the settlor’s creditors” during the settlor’s lifetime. This is true even of a spendthrift

trust. 5 That statute, which makes trust assets subject to the claims of the settlor’s creditors, is

unqualified; it doesn’t say that the settlor’s creditors are inferior in priority to creditors holding

claims against the trust. It appears to preserve the older legal rule that a revocable trust is “void”

as against the settlor’s creditors. 6 As far as the settlor’s creditors are concerned, a revocable trust

simply doesn’t exist, and the assets are treated as if they were the settlor’s own property.




4
  DI 42.
5
  ORS 130.315(1).
6
  Johnson v. Commercial Bank, 588 P.2d 1096, 1100 (Or. 1978).

Page 3 – MEMORANDUM DECISION OVERRULING OBJECTION TO TRUSTEE’S etc.



                       Case 21-30547-dwh7           Doc 63      Filed 06/11/21
          Even if it were true that Lupton, as trustee of the trust, had a duty to pay claims against

the trust before he paid his own debts, it wouldn’t remove his obligation to turn over trust assets

to Eiler, as bankruptcy trustee.

          Eiler correctly argues that he, not Lupton, now has the rights and duties of the trustee of

the trust. Eiler’s position is that the Trust’s creditors are themselves creditors of the bankruptcy

estate and should file claims. 7 Whatever the status of the trust’s creditors with respect to the

bankruptcy estate generally and with respect to the trust assets in particular, I agree with Eiler

that he is entitled to possession of the trust assets—which is all that this motion requires me to

decide.

          In view of my agreement with Eiler’s argument, no evidence on the topics proffered—the

existence and amount of the trust’s debts—is required.

IV.       Conclusion

          I will overrule the objection and order the requested turnover.

          David Criswell may lodge an order.

                                                  ###




7
    See DI 42 at 3.

Page 4 – MEMORANDUM DECISION OVERRULING OBJECTION TO TRUSTEE’S etc.



                         Case 21-30547-dwh7          Doc 63     Filed 06/11/21
